Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.2 PRO FORMA FINANCIAL INFORMATION FITMEDIA INC. UNAUDITED PRO FORMA CONDENCED CONSOLIDATED BALANCE SHEET AUGUST 31, 2007 Proforma Adjustments Anhui Province Runji Cement Co., Expla- Consolidated ASSETS FitMedia Inc. Ltd Amount nation Balance Current Assets: Cash and cash equivalents $ 2,865 $ 1,400,479 $ (2,865) $ 1,400,479 Accounts receivable, net - 3,327,492 3,327,492 Advances - 4,002,720 4,002,720 Notes Receivable - 583,765 583,765 Due from related parties - 82,419 82,419 Inventory - 1,698,579 1,698,579 Prepaid expenses and other receivables 1,185 800,955 (1,185) 802,140 Total Current Assets 4,050 11,896,409 (4,050) 11,896,409 Other Assets: Due from related parties (L/T) - - - Property, plant and equipment, net 1,250 31,060,882 (1,250) 31,060,882 Intangibles assets & deferred charges - 2,807,587 2,807,587 Investment 6,954 - (6,954) - TOTAL ASSETS $ 12,254 $ 45,764,878 $ (12,254) $ 45,764,878 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Payables and accrued liabilities $ 35,481 $ 7,101,028 $ (35,481) $ 7,101,028 Customer deposit - 753,293 753,293 Short-term loans - 1,588,188 1,588,188 Taxes Payable - 1,318,789 1,318,789 Wages Payable - 212,982 212,982 Due to related parties 16,115 3,309 (16,115) 3,309 Total Current Liabilities 51,596 10,977,589 (51,596) 10,977,589 Other Liabilities: Long-term loans payable - - - Due to related parties (L/T) - 21,527,985 21,527,985 TOTAL LIABILITIES 51,596 32,505,574 (51,596) 32,505,574 Commitments and contingencies Registered capital - 7,400,738 (7,400,738) - Preferred stock - - 2,000 2,000 Common stock 2,383 - 5,500 7,883 Common stock subscribed 150 - (150) - Additional paid-in capital 56,623 4,946,067 7,336,765 12,339,455 Accumulated Comprehensive Income - 791,614 791,614 Retained earnings (deficit) (98,498) 120,885 95,965 118,352 Total Stockholders' Equity (39,342) 13,259,304 39,342 13,259,304 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 45,764,878 $ $ 45,764,878 The accompanying notes are an integral part of these financial statements FITMEDIA INC. UNAUDITED PRO FORMA CONDENCED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEAR ENDED AUGUST 31, 2007 Proforma Adjustments Anhui Province Consolidated Runji Cement Expla- Statement of FitMedia Inc. Co., Ltd Amount ation Operations Revenue $ - $ 30,672,474 $ $ 30,672,474 Cost of goods sold - 27,161,136 27,161,136 Gross Profit - 3,511,338 3,511,338 Expense Selling expenses - 231,004 231,004 Genaral and administrative expenses 111,297 1,494,656 (111,297) 1,494,656 111,297 1,725,660 1,725,660 Net income from operations (111,297) 1,785,678 111,297 1,785,678 Other Income (Expnses) Interest income - (2,564) (2,564) Interest expense - 628,878 628,878 Government Subsidies/Grants - (76,263) (76,263) Other income (expenses) - 3,106 3,106 Net loss before tax and comprehensive income $ (111,297) $ 1,232,521 111,297 $ 1,232,521 Income Tax - 454,644 454,644 Net Income $ (111,297) $ 777,877 $ 777,877 Weighted average number of common shares outstanding 78,832,064 Net income per basis and diluted shares $ 0.01 The accompanying notes are an integral part of these financial statements FITMEDIA INC. NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR AUGUST 31, 2007 (a) The FitMedia Inc numbers represent the balances at July 31, 2007 for the August 31, 2007 pro forma (b) Issuance of FitMedia Inc. shares in exchange for Anhui Province Runji Cement Co., Ltd.equity to reflect that Anhui Province Runji Cement Co., Ltd will hold 55,000,000 common shares of the combined company and 20,000,000 shares of Series A Convertible Preferred Stock of the Registrant Introduction to Unaudited Pro Forma Consolidated Financial Statements The following unaudited pro forma consolidated statements of operations reflect adjustments to the FitMedia Inc. historical statements of operations for the year ended August 31, 2007 to give effect to: The reverse merger which was completed on or about October 31, 2007 as if it had occurred on September 1, 2006. In a transaction accounted for as a reverse merger, Anhui Province Runji Cement Co., Ltd is treated as the accounting acquirer. The unaudited pro forma consolidated statements of operations are not necessarily indicative of what the actual results of operations of FitMedia Inc. would have been assuming the transactions had been completed as set forth above, nor do they purport to represent FitMedia Inc's results of operations for future periods. The following unaudited pro forma consolidated balance sheets reflect adjustments to the FitMedia Inc. historical balance sheet at August 31, 2007 to give effect to this reverse merger The unaudited pro forma consolidated financial statements should be read in conjunction with the historical financial statements and related notes to Anhui Province Runji Cement Co., Ltd. which are included in this form 8-K and the historical financial statements of FitMedia Inc. which are included with its filings to the SEC.
